Exhibit 10.4

Execution Version

November 3, 2016

Glen Hawk

Dear Glen:

Reference is made to the Agreement and Plan of Merger by and among Lattice
Semiconductor Corporation (the “Company”), Canyon Bridge Acquisition Company,
Inc. (“Parent”) and the other parties thereto, dated as of November 3, 2016 (the
“Merger Agreement”) and the Employment Agreement, dated November 6, 2015, by and
between you and the Company (the “Employment Agreement”). Capitalized terms used
but not otherwise defined herein have the meaning set forth in the Merger
Agreement.

In consideration of your continued employment with the Company following the
Effective Time, your severance protections as set forth in the Employment
Agreement as modified herein and your receipt of cash consideration in the
Merger in respect of your Company RSUs and your Company Stock Options (whether
payable at Closing or post-Closing), you hereby agree and acknowledge pursuant
to this letter agreement (this “Letter Agreement”) as follows:

1. Effective as of the Closing Date, you waive any right you may have to any
payments and benefits, whether under your Employment Agreement, any compensatory
equity award agreement or otherwise, as a result of, or in connection with, a
diminution or adverse change to your duties, authority, title or
responsibilities solely in connection with the Merger, including, for the
avoidance of doubt, your right to receive the termination benefits described in
Section 6 of the Employment Agreement upon a termination of your employment with
the Company for Good Reason (as defined in the Employment Agreement). You
acknowledge and agree that the changes to your duties, authority, title and
responsibilities as of immediately following the Closing Date that occur as a
result of the Merger, or as a result of the Company no longer being a publicly
traded/listed corporation, do not constitute Good Reason.

2. Effective as of the Closing Date, Section 6(h) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

“Good Reason Definition. For all purposes under this Agreement, “Good Reason”
shall mean the occurrence of any of the following, without Executive’s express
written consent: (i) Executive ceases to report to the principal executive
officer of the Company; (ii) a material diminution in Executive’s Base Salary or
Target Amount other than a one-time reduction (not exceeding 10% in the
aggregate) that also is applied to substantially all other executive officers of
the Company on the principal executive officer’s written recommendation or
written approval if Executive’s reduction is substantially proportionate to, or
no greater than (on a percentage basis), the reduction applied to substantially
all other executive officers; (iii) the Company’s material breach of this
Agreement; or (iv) the Company requiring Executive to relocate his primary place
of employment to a facility or location that is more than 50 miles from his
principal place of employment as of the Effective Date; provided, however, that
Executive will only have Good Reason if (A) he notifies the Board in writing of
the existence of the condition which he believes constitutes Good Reason within
ninety (90) days of the initial existence of such condition (which notice
specifically identifies such condition), (B) Company fails to remedy such
condition within thirty (30) days after the date on which the Board receives
such notice (the “Remedial Period”), and (C) his resignation is effective within
thirty (30) days after the expiration of the Remedial Period.”



--------------------------------------------------------------------------------

3. Effective as of the Closing Date, Section 6(a) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

“Severance Pay. If there is an Involuntary Termination (as defined below) of
Executive’s Employment, then the Company shall pay Executive an amount equal to
of the greater of (i) $630,000 or (ii) one (1) times the sum of Executive’s then
Base Salary and Target Amount (with no pro ration), in each case, as in effect
on the date of the Involuntary Termination (collectively in the aggregate, the
“Cash Severance”). Such Cash Severance shall be made in a single lump sum cash
payment to Executive on the effective date of the separation agreement
referenced in Section 8(a). Executive shall also be entitled to receive the
benefits set forth in Section 6(b).”

4. If you remain continuously Employed (as defined in the Employment Agreement)
until the first anniversary of the Closing Date (the “Severance Vesting Date”),
the Company will pay you the Cash Severance (as defined under your Employment
Agreement), in a single lump sum, less applicable withholding Tax, on the 30th
day following the Severance Vesting Date, subject to your signing and allowing
to become effective the Company’s standard release of all claims, in the form
attached to your Employment Agreement, as of the date hereof (subject to such
changes as are necessary for compliance with applicable law). For the avoidance
of doubt, if you voluntary terminate your employment without Good Reason prior
to the Severance Vesting Date, you will forfeit, and have no right, title or
interest in or to, the Cash Severance.

5. Effective as of the Closing Date, Section 6(d) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

“[Reserved]”

6. Effective as of the Closing Date, the definition of “Compensatory Equity” set
forth in Section 2(d) of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:

“(any compensatory equity grants to Executive made prior to November 3, 2016,
which is the date on which the Company and Canyon Bridge Acquisition Company,
Inc. (“Parent”) entered into the Agreement and Plan of Merger by and among the
Company, Parent and the other parties thereto, together with any rights to
receive cash in accordance with Section 2.04(b) of that Agreement and Plan of
Merger with respect to such equity grants (“Compensatory Equity”)).”

7. The Company shall take all actions necessary to treat all of your Company
Stock Options that are outstanding as of the date hereof, whether vested or
unvested, as Vested Company Options under Section 2.04(a) of the Merger
Agreement.

8. Parent will establish an incentive plan to retain and incentivize Company
employees, pursuant to which certain key employees of the Company, including
you, will receive incentive awards, the specific terms to be approved by Parent.

9. You agree that except as set forth in this Letter Agreement, all the other
provisions of the Employment Agreement shall remain in effect.

This Letter Agreement will be null, void and have no force and effect if the
Merger Agreement is terminated and the Merger does not occur. You acknowledge
and agree that this Letter Agreement is intended to be a material inducement for
Parent to enter into the Merger Agreement and effect the transactions
contemplated thereby, and Parent is relying on your execution and delivery of
this Letter Agreement in determining whether to proceed to consummate the
Merger. You also acknowledge and agree that your continued employment with the
Company following the Effective Time and your receipt of consideration in the
Merger in respect of your Company RSUs and your Company Stock Options represents
material and sufficient consideration for this Letter Agreement. By agreeing to
this Letter Agreement, you further hereby waive and release any and all known or
unknown rights to assert a claim that the consummation of the Merger, or changes
to the terms and conditions of your employment as a result of the Merger, and
made as a (direct or indirect) result of the Merger, constitute Good Reason
under the Employment Agreement (as amended by this Letter Agreement).



--------------------------------------------------------------------------------

This Letter Agreement, together with the Employment Agreement, represents the
entire agreement and understanding between the Company, Parent and you as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. This Letter Agreement may be modified only by written
agreement executed the Company, Parent and you that is designated as a further
amendment to this Letter Agreement. You acknowledge and agree that you are
entering into this Letter Agreement voluntarily and without duress, and that
nothing in this Letter Agreement constitutes “Good Reason” as defined under your
Employment Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

Please sign below to indicate your acknowledgment and acceptance of the terms of
this Letter Agreement.

 

Very truly yours,

 

Lattice Semiconductor Corporation

By:   /s/ Darin G. Billerbeck Name:   Darin G. Billerbeck Title:   President &
CEO

 

Canyon Bridge Acquisition Company Inc. By:   /s/ Benjamin Bin Chow Name:  
Benjamin Bin Chow Title:   President

 

Agreed to and acknowledged

as of the 2 day of Nov, 2016:

/s/ Glen Hawk [Employee]